129 F.3d 130
97 CJ C.A.R. 2739
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David Arnold DEFOE, Petitioner--Appellant,v.STATE OF UTAH, Respondent--Appellee.
No. 97-4096.
United States Court of Appeals, Tenth Circuit.
Nov. 6, 1997.

Before BALDOCK, MCKAY and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Upon a review of the Application for Certificate of Appealability, and materials submitted by the petitioner in support thereof, it does not appear that petitioner has exhausted his state remedies.  Accordingly, his Application for Certificate of Appealability is DENIED without prejudice to renewal when exhaustion has occurred in accordance with 28 U.S.C. § 2254(b) and (c) and Picard v. Connor, 404 U.S. 270 (1971).


3
The mandate shall issue forthwith.



*
 The case is unanimously ordered submitted without oral argument pursuant to Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3